489 F.2d 735
Robert E. HEAPHY, Plaintiff-Appellant,v.UNITED STATES TREASURY DEPARTMENT, BUREAU OF CUSTOMS,Defendant-Appellee.
No. 277, Docket 73-1541.
United States Court of Appeals, Second Circuit.
Argued Jan. 9, 1974.Decided Jan. 10, 1974.

Robert E. Heaphy, pro se.
Taggart D. Adams, Asst. U.S. Atty., for the Southern District of New York (Paul J. Curran, U.S. Atty., for the Southern District of New York, Samuel J. Wilson, Asst. U.S. Atty., for the Southern District of New York, on the brief), for defendant-appellee.
Before KAUFMAN, Chief Judge, and SMITH and FEINBERG, Circuit Judges.
PER CURIAM:


1
We affirm the judgment on Judge Tyler's opinion below, 354 F. Supp. 396 (S.D.N.Y.1973).